Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated May 18, 1976 and made after a hearing, which found petitioner guilty of a certain specification and fined him two days’ pay. Determination confirmed and proceeding dismissed on the merits, with costs. There was substantial evidence supporting the determination that petitioner had made false statements to a superior who was investigating a complaint that had *890been lodged against petitioner. The fine of two days’ pay imposed against him was not " 'shocking to one’s sense of fairness’ ” (see Matter of Pell v Board of Educ., 34 NY2d 222, 233). Martuscello, Acting P. J., Cohalan, Rabin and Mellen, JJ., concur.